F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               DEC 2 1998
                                   TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                          No. 98-6129
 LIGHTFOOT HAWKINS,                                   (D.C. No. CR-97-209-L)
                                                            (W.D. Okla.)
          Defendant-Appellant.



                                ORDER AND JUDGMENT*


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


      Pursuant to a plea agreement, Defendant Lightfoot Hawkins, a member of the

Cheyenne-Arapaho Tribe, pled guilty to one count of sexual contact with a minor under

the age of twelve on Indian land in violation of 18 U.S.C. §§ 1153 & 2244(a)(1). The

district court sentenced Defendant to ninety-seven months imprisonment and ordered him

to make restitution to the victim’s mother in the amount of $7,200.00. Defendant

      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
appealed. Defense counsel subsequently moved to withdraw on the ground that the

appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967). Pursuant to 10th Cir.

R. 46.4.2, the court clerk notified Defendant of counsel’s motion, to which he responded.

Our jurisdiction arises under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. Finding no

meritorious issues for appeal, we grant defense counsel’s motion to withdraw and affirm

the judgment of the district court.

       In his Anders brief, defense counsel first argues that the district court had no

jurisdiction in this case because Defendant’s alleged criminal conduct occurred on Indian

land. Undoubtedly, the district court had jurisdiction in this case. Subsection (a) of 18

U.S.C. § 1153 provides the district court with jurisdiction over the prosecution of an

Indian who commits the felony of sexual contact with a minor on Indian land in violation

of 18 U.S.C. § 2244. Section 1153 provides in pertinent part:

         Any Indian who commits against the person . . .of another Indian or other
       person any of the following offenses, namely, . . . a felony under chapter
       109A [of which 18 U.S.C. § 2244 is a part], . . . within the Indian country,
       shall be subject to the same law and penalties as all other persons
       committing any of the above offenses, within the exclusive jurisdiction of
       the United States.

18 U.S.C. § 1153(a). The Supreme Court has recognized that in enacting § 1153,

“Congress extended federal jurisdiction to [certain enumerated] crimes committed by

Indians on Indian land.” Keeble v. United States, 412 U.S. 205, 211 (1973). The

crime of sexual contact with a minor is one of those enumerated offenses.

Accordingly, we reject Defendant’s claim that the district court lacked jurisdiction

                                              2
over his prosecution.

       Defense counsel next argues that the information charging Defendant was

inadequate because it failed to allege that the victim was an Indian. Defendant’s

challenge to the sufficiency of the information is baseless. Under the plain language of

§ 1153(a), the government need only prove that Defendant is an Indian. The statute

provides “[a]ny Indian who commits against the person . . . of another Indian or other

person . . . .” (emphasis added). Thus, under § 1153(a) the government may prosecute

any Indian who commits an enumerated offense on Indian land, regardless of the victim’s

tribal membership or race.

       Lastly, defense counsel argues that the district court imposed an illegal sentence

upon Defendant because the court applied the aggravated sexual abuse sentencing

guideline although Defendant pled guilty only to sexual abuse. This argument is

foreclosed both by the facts of the case and the language of the plea agreement.

Defendant admitted that he engaged in a sexual act with the minor victim by intentionally

touching her unclothed genitalia with his penis with an intent to arouse and gratify his

sexual desire. Rec. Vol. I at doc. #4, pg. 9. Consequently, Defendant as part of his plea

agreed to the following:

       The parties further agree that the United States has advised this defendant
       and his attorney and said defendant fully understands that although he is
       charged with a violation of 18 U.S.C. § 2244(a)(1), which includes
       sentencing under the provisions of USSG § 2A3.4, because criminal sexual
       abuse and/or attempted criminal sexual abuse as defined in 18 U.S.C.
       § 2241(c) and 2246(2)(D) is involved in this case, the cross reference to

                                             3
       USSG 2A3.1, with a higher guideline range, is applicable. Accordingly, the
       parties agree and acknowledge that at sentencing the defendant will be
       assessed the same offense level under the Sentencing Guidelines as he
       would have received if he had pled guilty to the more serious charge of
       Aggravated Sexual Abuse under 18 U.S.C. § 2241(c), except that he could
       not be sentenced to more than ten (10) years imprisonment.

Rec. Vol. I at doc. #5, pg. 5.

       Defense counsel’s Motion to Withdraw is ALLOWED and the judgment of the

district court is AFFIRMED.

                                               Entered for the Court,



                                               Bobby R. Baldock
                                               Circuit Judge




                                           4